Citation Nr: 0829602	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-04 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the feet claimed as jungle rot, to include as secondary to 
Agent Orange exposure.

2.  Entitlement to service connection for scars of the arms 
and legs.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2004 from the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part denied the enumerated 
issues on appeal.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a videoconference hearing held in December 
2005.  A copy of the hearing transcript is associated with 
the record.  

In a March 2007 determination the Board disposed of another 
issue that was also on appeal and remanded the enumerated 
issues to the RO for additional development.  The case has 
been returned to the Board for further appellate 
consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board notes that the VA Medical Center associated medical 
evidence in the claims file after the most recent 
supplemental statement of the case (SSOC) was issued on March 
14, 2008.  Specifically photographs that apparently had been 
taken in conjunction with the VA skin examination of February 
2008 were associated with the claims file with the attached 
envelope date stamped March 19, 2008, coming from the Gulf 
Coast Veterans Health Care System in Biloxi, Mississippi.  
Handwritten on this envelope were instructions to the AMC to 
put this in the veteran's claims file.  The veteran also 
submitted additional contentions in May 2008 regarding his 
TDIU claim after submitting a SSOC notice response on March 
31, 2008 indicating he had additional evidence.  He did not 
indicate that he wished to waive AOJ consideration of this 
evidence.  Thus, the Board must remand these claims to the 
AOJ to allow initial review of the additional evidence 
received.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 
C.F.R. §§ 19.37(b), 20.1304(a) (2007).

Furthermore, development concerning the service-connection 
issues continues to be insufficient.  Regarding the issue of 
entitlement to service-connection for a skin disorder of the 
feet claimed as jungle rot, the representative is noted to 
argue in a July 2008 brief that the VA examination of 
February 2008 was inadequate because it was done at a time 
when the skin condition was inactive.  The representative 
pointed to this skin disorder of the feet as being 
intermittent in nature and being examined at an inactive 
period according to the February 2008 VA examination report 
which noted the condition to be worse in the summer.  Thus, 
as pointed out by the representative, given the cyclical 
nature of this skin disorder, reexamination should be done 
during an active period, in order to properly ascertain the 
nature and etiology of this skin disorder.  See Ardison v. 
Brown, 2 Vet. App. 405 (1994); Bowers v. Brown, 2 Vet. App. 
675, 676 (1992).

In regards to the issue of entitlement to service-connection 
for scars of the arms and legs, it does not appear that the 
VA examiner in the February 2008 VA examination properly 
considered the veteran's lay evidence submitted in his 
hearing testimony and in writing as to the history of 
sustaining injuries to the skin of his arms and legs from 
being cut by sharp elephant grass in the field, and also from 
leech bites.  The examiner instead simply indicated that 
based on review of the medical evidence on file that it was 
less likely than not that any current skin disorder was 
incurred or aggravated by service to include exposure to 
Agent Orange.  No mention is made regarding the field 
injuries in this opinion.  As pointed out in the previous 
remand, the veteran's service personnel records confirm that 
he served in combat in Vietnam.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

As pursuant to 38 U.S.C.A. § 1154(b), the veteran is 
competent to testify as to his injuries and diseases to his 
skin of his arms, legs and feet, said to have been treated in 
combat.  Therefore, an addendum to the February 2008 VA 
examination is necessary to specifically address the 
likelihood of whether the scarring present on his arms and 
legs is related to the elephant grass and leech injuries he 
sustained in the field under combat conditions.  

Regarding the veteran's claim for TDIU, this issue remains 
inextricably intertwined with these service-connection 
issues, and the veteran has submitted additional evidence 
regarding this issue which should also be considered by the 
AOJ.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998). Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the case is not ready for appellate review and must be 
remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a VA skin disorders examination, by 
an appropriate specialist, to determine 
the nature and etiology of the veteran's 
claimed skin disorders, specifically 
"jungle rot" affecting the feet and 
scars on the arms and legs.  The examiner 
should review all pertinent medical 
records in the claims file, including the 
service treatment records, the veteran's 
testimony regarding his acquiring these 
skin conditions/skin injuries in the 
field during combat and a copy of this 
REMAND, and should state in the 
examination report that such review was 
performed.  The examination must take 
place during a period when the skin 
disorder is active.  The examiner should 
make findings at to any diagnoses of any 
skin disorders found.  As well, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(at least a 50/50 possibility) that any 
current skin disorder was incurred in or 
aggravated during service, or is 
otherwise related to service, to include 
exposure to Agent Orange.  

Regarding the scars of the arms and legs, 
the examiner must accept as factual the 
veteran's history of having sustained 
skin injuries on his arms from elephant 
grass and leech bites while serving under 
combat conditions.  The examiner should 
discuss whether it is at least as likely 
as not (at least a 50/50 possibility) 
that the veteran has scars on his arms 
and legs due to having sustained skin 
injuries on his arms from elephant grass 
and leech bites while in service.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
claimed skin disorders of the feet and 
scars of the arms and legs.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

2.  Thereafter, the AOJ should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received since the issuance of the last 
SSOC in March 2008, and a discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination without 
good cause may result in the denial of her claim.  38 C.F.R. 
§ 3.655 (2007). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




